Vandenheede v. State















IN THE
TENTH COURT OF APPEALS
 

No. 10-03-096-CR

     JULIA VANDENHEEDE,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the 52nd District Court
Coryell County, Texas
Trial Court # 13644
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      The court revoked Julia Vandenheede’s community supervision for robbery and imposed a
sentence of ten years’ imprisonment.  Vandenheede appealed.
      Vandenheede has now filed a motion to dismiss the appeal.  Rule of Appellate Procedure
42.2(a) provides:
At any time before the appellate court's decision, the appellate court may dismiss the
appeal if the party that appealed withdraws its notice of appeal—by filing a written
withdrawal in duplicate with the appellate clerk, who must immediately send the duplicate
copy to the trial court clerk.  An appellant must personally sign the written withdrawal.

Tex. R. App. P. 42.2(a).
      We have not issued a decision in this appeal.  Vandenheede personally signed the motion. 
The Clerk of this Court has sent a duplicate copy to the trial court clerk.  See id.; McClain v.
State, 17 S.W.3d 310, 311 (Tex. App.—Waco 2000, no pet.) (per curiam).  Accordingly,
Vandenheede’s appeal is dismissed.

                                                                   PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed
Opinion delivered and filed June 25, 2003
Do not publish
[CR25]